Exhibit 10.6
 
CATERPILLAR INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
 
(Amended and Restated as of January 1, 2005)
 
 

--------------------------------------------------------------------------------


CATERPILLAR INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(Amended and Restated as of January 1, 2005)
 
PREAMBLE
Previously, Caterpillar Inc. (the “Company”) adopted the Caterpillar Inc.
Directors’ Deferred Compensation Plan (the “Plan”) to provide members of its
Board of Directors with an opportunity to defer the payment of compensation. The
Plan has been amended and/or restated on a number of occasions with the most
recent amendment and restatement being effective as of April 12, 1999. By
execution of this document, the Company amends and restates the Plan effective
as of January 1, 2005 to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.
 
ARTICLE I
DEFINITIONS
 
1.1  General. When a word or phrase appears in the Plan with the initial letter
capitalized, and the word or phrase does not begin a sentence, the word or
phrase shall generally be a term defined in this Article I. The following words
and phrases used in the Plan with the initial letter capitalized shall have the
meanings set forth in this Article I, unless a clearly different meaning is
required by the context in which the word or phrase is used or the word or
phrase is defined for a limited purpose elsewhere in the Plan document:
 
    (a)  “Board” means the Board of Directors of the Company, or any authorized
committee of the Board.
 
    (b)  “C+B Officer” means the Company’s Director of Compensation + Benefits.
 
    (c)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
 
    (d)  “Company” means Caterpillar Inc., and, to the extent provided in
Section 9.7 (Successors) below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.
 
    (e)  “Company Share Equivalent Account” means the hypothetical investment
fund described in Section 5.4 (Special Company Share Equivalent Account
Provisions).
 
    (f)  “Company Stock” means common stock issued by the Company.
 
    (g)  “Compensation” means the cash remuneration payable from time to time to
a Director for services as a Director. Compensation shall include such
remuneration attributable to annual fees, fees payable for attendance at
meetings and fees payable for other services performed for or on behalf of the
Company. Compensation shall not include expense reimbursements. Compensation
also shall not include equity and equity-equivalent grants or gains realized on
the sale of shares, the exercise or other disposition of options, or similar
transactions related to equity equivalents.
 
Page 1

--------------------------------------------------------------------------------

 
    (h)  “Deferral Account” means the bookkeeping account maintained under the
Plan to record amounts deferred under Section 3.3 (Deferrals).
 
    (i)  “Deferral Agreement” means the deferral agreement(s) described in
Section 3.1 (Deferral Agreement) that are entered into by a Participant pursuant
to the Plan.
 
    (j)  “Deferrals” means the deferrals made by a Participant in accordance
with Section 3.3 (Deferrals).
 
    (k)  “Director” means a member of the Board.
 
    (l)  “Disability” or “Disabled” means that a Participant (1) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (2) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer.
 
    (m)  “Distribution Election Form” means the election form by which a
Participant elects the manner in which his accounts shall be distributed
pursuant to Section 6.3 (Form of Distribution).
 
    (n)  “Effective Date” means January 1, 2005.
 
    (o)  “Interest Fund” means the hypothetical investment fund described in
Section 5.3 (Special Interest Fund Provisions).
 
    (p)  “Investment Funds” means the Interest Fund and the Caterpillar Share
Equivalent Account.
 
    (q)  “Key Employee” means a “key employee” as defined in Section 416(i) of
the Code without regard to Section 416(i)(5).
 
    (r)  “Participant” means a Director who affirmatively elects to participate
in the Plan pursuant to Section 2.1 (Eligibility).
 
    (s)  “Plan” means the Caterpillar Inc. Directors’ Deferred Compensation
Plan, as set forth herein.
 
    (t)  “Plan Administrator” means the C+B Officer. The Plan Administrator may
delegate his authority hereunder in his sole and absolute discretion.
 
    (u)  “Plan Year” means the calendar year.
 
    (v)  “Separation from Service” means separation from service as determined
in accordance with any regulations, rulings or other guidance issued by the
Department of the Treasury pursuant to Section 409A(a)(2)(A)(i) of the Code, as
it may be amended or replaced from time to time.
 
Page 2

--------------------------------------------------------------------------------

 
    (w)  “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. For purposes of the Plan, an
“Unforeseeable Emergency” shall not include a Participant’s need to send his or
her child to college or a Participant’s desire to purchase a home.
 
    (x)  “Valuation Date” means, except as otherwise provided herein, the last
day of each month of the Plan Year.
 
1.2  Construction. The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the Plan clearly states to the contrary. Headings and subheadings
are for the purpose of reference only and are not to be considered in the
construction of the Plan. If any provision of the Plan is determined to be for
any reason invalid or unenforceable, the remaining provisions shall continue in
full force and effect. All of the provisions of the Plan shall be construed and
enforced according to the laws of the State of Illinois and shall be
administered according to the laws of such state, except as otherwise required
by ERISA, the Code, or other Federal law.
 
ARTICLE II
ELIGIBILITY
2.1  Eligibility. Any Director who is not an Employee of the Company or any of
its affiliates is eligible to participate in the Plan. An eligible Director
shall elect to participate in the Plan by completing a Deferral Agreement as
provided in Section 3.1 (Deferral Agreement).
 
ARTICLE III
DEFERRALS
 
3.1  Deferral Agreement. In order to make Deferrals, a Participant must complete
a Deferral Agreement in the form prescribed by the Plan Administrator. In the
Deferral Agreement, the Participant shall agree to reduce his Compensation in
exchange for Deferrals. The Deferral Agreement shall be delivered to the Plan
Administrator (or his designee) by the time specified in Section 3.2 (Timing of
Deferral Elections). An election made by a Participant pursuant to a Deferral
Agreement shall be irrevocable with respect to the Plan Year covered by the
election. Notwithstanding the foregoing, the Plan Administrator may permit a
Participant to revoke an election if the Participant has experienced an
Unforeseeable Emergency, but only to the extent that revoking the election would
help the Participant meet the related emergency need.
 
3.2  Timing of Deferral Elections.
 
    (a)  General Rule. Deferral Agreements shall be completed by the Director
and delivered to the Plan Administrator prior to the beginning of the Plan Year
in which the Compensation to be deferred is otherwise payable to the Director.
The Deferral Agreement will remain in effect from year-to-year until changed by
the Participant in accordance with the preceding sentence. The Plan
Administrator, in his discretion, may require an earlier time by which the
election to defer Compensation must be completed.
 
Page 3

--------------------------------------------------------------------------------

 
    (b)  Initial Deferral Election. For the Plan Year in which a Director first
becomes eligible to participate in the Plan (but only if the Director has never
been eligible to participate in another “account balance plan,” other than a
separation pay plan, of the Company or an affiliate that is aggregated with the
Plan under Section 409A of the Code), the Director may elect to make Deferrals
and with respect to services to be performed subsequent to the date of the
election by completing and delivering a Deferral Agreement within 30 days after
the date the Director becomes eligible to participate in the Plan.
 
3.3  Amount of Deferrals. Any Participant may elect to defer, pursuant to a
Deferral Agreement, the receipt of 50% to 100% (designated in whole percentages)
of the Compensation otherwise payable to the Participant by the Company in any
Plan Year. The amount deferred pursuant to this Section 3.3 shall be allocated
to the Deferral Account maintained for the Participant.
 
ARTICLE IV
VESTING
 
4.1  Vesting. Subject to Section 9.1 (Participant’s Rights Unsecured), each
Participant shall at all times be fully vested in all amounts credited to or
allocable to his Deferral Account and his rights and interest therein shall not
be forfeitable for any reason.
 
ARTICLE V
INVESTMENT OF ACCOUNTS
 
5.1  Adjustment of Accounts. Except as otherwise provided elsewhere in the Plan,
as of each Valuation Date, each Participant’s Accounts will be adjusted to
reflect deferrals under Article III (Deferrals) and the positive or negative
rate of return on the Investment Funds selected by the Participant pursuant to
Section 5.2(b) (Investment Direction - Participant Directions). The rate of
return will be credited or charged in accordance with policies applied uniformly
to all Participants.
 
5.2  Investment Direction.
 
    (a)  Investment Funds. Each Participant may direct the hypothetical
investment of amounts credited to his Plan accounts in the Investment Funds.
 
    (b)  Participant Directions. Each Participant may direct that all of the
amounts attributable to his accounts be invested in either the Company Share
Equivalent Account or Interest Fund or may direct that fractional (percentage)
increments of his accounts be invested in the Company Share Equivalent Account
and Interest Fund as he shall desire in accordance with such procedures as may
be established by the Plan Administrator.
 
    (c)  Changes and Intra-Fund Transfers. Participant investment directions may
be changed, and amounts may be transferred between the Investment Funds, in
accordance with the procedures established by the Plan Administrator. The
designation will remain in effect until changed by the timely submission of a
new designation.
 
    (d)  Default Selection. In the absence of any designation, a Participant
will be deemed to have directed the investment of his accounts in the Interest
Fund.
 
Page 4

--------------------------------------------------------------------------------

 
    (e)  Impact of Election. The Participant’s selection of Investment Funds
shall serve only as a measurement of the value of the Participant’s Accounts
pursuant to Section 5.1 (Adjustment of Accounts) and this Section 5.2. Neither
the Company nor the Plan Administrator is required to actually invest a
Participant’s accounts in accordance with the Participant’s selections.
 
    (f)  Investment Performance. Accounts shall be adjusted on each Valuation
Date to reflect investment gains and losses as if the accounts were invested in
the hypothetical Investment Funds selected by the Participants in accordance
with this Section 5.2 and charged with any and all reasonable expenses as
provided in paragraph (g) below. The earnings and losses determined by the Plan
Administrator in good faith and in his discretion pursuant to this Section shall
be binding and conclusive on the Participant, the Participant’s beneficiary and
all parties claiming through them.
 
    (g)  Charges. The Plan Administrator may (but is not required to) charge
Participants’ accounts for the reasonable expenses of administration including,
but not limited to, carrying out and/or accounting for investment instructions
directly related to such accounts.
 
5.3  Special Interest Fund Provisions.
 
    (a)  General. The Interest Fund shall accrue interest at a rate equal to (i)
prior to January 1, 2007, the base corporate lending rate (sometimes referred to
as the “prime rate”) applicable to commercial lending customers of Citibank,
N.A., New York, New York (or any successor thereto); or (ii) from and after
January 1, 2007, the rate on U.S. Treasury Notes with a maturity of ten years.
Such interest shall accrue and compound quarterly and be determined as of the
last business day of each calendar quarter.
 
    (b)  Installment Distributions Commencing Prior to January 1, 2007.
Notwithstanding the provisions of Section 5.3(a) (Special Interest Fund
Provisions - General) to the contrary, if a Participant elected to receive
installment distributions pursuant to Section 6.3 (Form of Distribution) and
such distributions commenced on or before December 31, 2006, interest shall
accrue to such Participants’ accounts at a rate equal to the base corporate
lending rate (sometimes referred to as the “prime rate”) applicable to
commercial lending customers of Citibank, N.A., New York, New York (or any
successor thereto).
 
5.4  Special Company Share Equivalent Account Provisions.
 
    (a)  General. A Participant’s interest in the Company Share Equivalent
Account shall be expressed in whole and fractional hypothetical units of the
Company Share Equivalent Account. As a general matter, the Company Share
Equivalent Account shall track an investment in Company Stock and shall
generally reflect share ownership for events such as stock splits. Dividend
equivalents will accrue to the Company Share Equivalent Account quarterly and
will be reinvested. Because investment in the Company Share Equivalent Account
is investment in a hypothetical account, there shall be no voting or similar
rights associated therewith. The units shall be determined by dividing the
amount of deferred into the Company Share Equivalent Account (or dividends
credited) by the average of the high and low prices of Company Stock on the New
York Stock Exchange on the date of such deferral or dividend credit (or the next
succeeding trading day if there is no trading on that date).
 
Page 5

--------------------------------------------------------------------------------

    
    (b)  Investment Directions. A Participant’s ability to direct investments
into or out of the Company Share Equivalent Account shall be subject to such
procedures as the Plan Administrator may prescribe from time to time to assure
compliance with Rule 16b-3 promulgated under Section 16(b) of the Securities
Exchange Act of 1934, as amended, and other applicable requirements. Such
procedures also may limit or restrict a Participant’s ability to make (or modify
previously made) deferral and distribution elections pursuant to Articles III
and VI, respectively. In furtherance, and not in limitation, of the foregoing,
to the extent a Participant acquires any interest in an equity security under
the Plan for purposes of Section 16(b), the Participant shall not dispose of
that interest within six months, unless specifically exempted by Section 16(b)
or any rules or regulations promulgated thereunder.
 
    (c)  Compliance with Securities Laws. Any election by a Participant to
hypothetically invest any amount in the Company Share Equivalent Account, and
any elections to transfer amounts from or to the Company Share Equivalent
Account to or from any other Investment Fund, shall be subject to all applicable
securities law requirements, including but not limited to the last sentence of
paragraph (b) next above and Rule 16b-3 promulgated by the Securities Exchange
Commission. To the extent that any election violates any securities law
requirement, or the Company’s stock trading policies and procedures, the
election shall be void.
 
    (d)  Compliance with Company Trading Policies and Procedures. Any election
by a Participant to hypothetically invest any amount in the Company Share
Equivalent Account, and any elections to transfer amounts from or to the Company
Share Equivalent Account to or from the other Investment Fund, shall be subject
to all Company Stock trading policies promulgated by the Company. To the extent
that any election violates any such trading policy or procedures, the election
shall be void.
 
ARTICLE VI
DISTRIBUTIONS
 
6.1  Limitation on Right to Receive Distribution. A Participant (or the
Participant’s beneficiary in the case of the Participant’s death) shall not be
entitled to receive a distribution prior to the first to occur of the following
events:
 
    (a)  The Participant’s Separation from Service, or, in the case of a
Participant who is a Key Employee, the date which is six months after the
Participant’s Separation from Service;
 
    (b)  The date the Participant becomes Disabled;
 
    (c)  The Participant’s death;
 
    (d)  A specified time (or pursuant to a fixed schedule) specified at the
date of deferral of compensation;
 
    (e)  An Unforeseeable Emergency; or
 
    (f)  To the extent provided by the Secretary of the Treasury, a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company.
 
The provisions of this Section 6.1 are intended to impose restrictions on
distributions. This Section 6.1 does not describe the instances in which
distributions will be made. Rather, distributions will be made only if and when
permitted both by this Section 6.1 and another provision of the Plan.
 
Page 6

--------------------------------------------------------------------------------

 
6.2  General Right to Receive Distribution. Following a Participant’s Separation
from Service or Disability, the Participant’s Plan accounts will be distributed
to the Participant at the time and in the manner provided in Sections 6.5
(Timing of Distribution) and 6.3 (Form of Distribution).
 
6.3  Form of Distribution. Accounts shall be distributed in cash in a single
lump sum payment or in up to ten annual installments. Distributions shall be
subject to such uniform rules and procedures as may be adopted by the Plan
Administrator from time to time. The method of payment shall be selected by the
Participant in the initial Distribution Election Form (which may be contained in
and be a part of a Deferral Agreement) submitted by the Participant to the Plan
Administrator on entry into the Plan.
 
6.4  Amount of Distribution. The amount distributed to a Participant shall equal
the sum of the vested amounts credited to the Participant’s accounts as of the
Valuation Date immediately preceding the date of the distribution. Amounts
invested in the Company Share Equivalent Account shall be based on the fair
market value of the Company Stock on the relevant Valuation Date determined
pursuant to uniform and non-discriminatory rules established by the Plan
Administrator.
 
6.5  Timing of Distribution. Funds will be distributed (or in the case of
installment distributions, such installments shall commence) as soon as
practicable after the January 1 coincident with or next following the
Participant’s Separation from Service (but not sooner than the six-month
anniversary of such Separation in the case of a Key Employee). Notwithstanding
the foregoing, in the event that Separation from Service occurs due to death or
Disability, funds may be distributed in a lump sum as soon as practicable after
Separation from Service. 
 
6.6  Payment Upon Death.
 
    (a)  If a Participant should die before receiving a full distribution of his
Plan accounts, distribution shall be made to the beneficiary designated by the
Participant. If a Participant has not designated a beneficiary, or if no
designated beneficiary is living on the date of distribution, such amounts shall
be distributed to the Participant’s estate.
 
    (b)  Timing and Form of Payment to Beneficiary.
 
        (i)  Payments Commenced at Time of Death. If, at the time of the
Participant’s death, installment payments of the Participant’s accounts has
commenced pursuant to this Article VI, such payments shall continue to the
Participant’s beneficiary in the same time and the same form as if the
Participant has remained alive until the last installment payment was scheduled
to be made.
 
        (ii)  Payments Not Commenced at Time of Death. If, at the time of the
Participant’s death, payments of the Participant’s accounts has not commenced
pursuant to this Article VI, the distributions made pursuant to this Section 6.7
shall be made to the Participant’s beneficiary in accordance with the then
current and valid distribution election made by the Participant (or, in the
absence of such a distribution election, in accordance with the “default”
provisions of Section 6.3 (Form of Distribution)).
 
6.7  Payment Upon Unforeseeable Emergency. Notwithstanding any provision of the
Plan to the contrary, if a Participant incurs an Unforeseeable Emergency, the
Participant may elect to make a withdrawal from the adjusted balance of the
Participant’s account. Distribution shall only be made on account of
Unforeseeable Emergency if, as determined under regulations of the Secretary of
the Treasury, the amounts distributed with respect to an emergency do not exceed
the amounts necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved:
 
Page 7

--------------------------------------------------------------------------------

 
    (a)  through reimbursement or compensation by insurance or otherwise;
 
    (b)  by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or
 
    (c)  by cessation of deferrals under the Plan.
 
A Participant who wishes to receive a distribution pursuant to this Section 6.8
shall apply for such distribution to the Plan Administrator and shall provide
information to the Plan Administrator reasonably necessary to permit the Plan
Administrator to determine whether an Unforeseeable Emergency exists and the
amount of the distribution reasonably needed to satisfy the emergency need.
 
6.8  De Minimis Distribution. Subject to Section 6.5 (Timing of Distribution)
regarding Key Employees, if a Participant incurs a Separation from Service and
as of the “payment date,” the value of the Participant’s accounts is $10,000.00
or less, the Participant’s accounts shall be distributed to the Participant in a
single lump sum regardless of any elections made by the Participant pursuant to
Section 6.3 (Form of Distribution). For purposes of this Section 6.9, the
“payment date” shall be the date on which the Participant’s accounts are
distributed pursuant to this Section 6.9. In no event shall the “payment date”
be later than the later of (a) December 31 of the Plan Year in which the
Participant’s Separation of Service occurs and (b) the date which is two and
one-half months immediately following the Participant’s Separation from Service.
 
6.9  Withholding. All distributions will be subject to all applicable tax and
withholding requirements.
 
6.10  Ban on Acceleration of Benefits. Notwithstanding any other provision of
the Plan to the contrary, neither the time nor the schedule of any payment under
the Plan may be accelerated except as provided in regulations or other guidance
issued by the Internal Revenue Service or the Department of the Treasury.
 
 
ARTICLE VII
ADMINISTRATION OF THE PLAN
 
7.1  General Powers and Duties.
 
    (a)  General. The Plan Administrator shall perform the duties and exercise
the powers and discretion given to him in the Plan document and by applicable
law and his decisions and actions shall be final and conclusive as to all
persons affected thereby. The Company and the Adopting Affiliates shall furnish
the Plan Administrator with all data and information that the Plan Administrator
may reasonably require in order to perform his functions. The Plan Administrator
may rely without question upon any such data or information.
 
    (b)  Disputes. Any and all disputes that may arise involving Participants or
beneficiaries shall be referred to the Plan Administrator and his decision shall
be final. Furthermore, if any question arises as to the meaning, interpretation
or application of any provisions of the Plan, the decision of the Plan
Administrator shall be final.
 
    (c)  Agents. The Plan Administrator may engage agents, including
recordkeepers, to assist him and he may engage legal counsel who may be counsel
for the Company. The Plan Administrator shall not be responsible for any action
taken or omitted to be taken on the advice of such counsel, including written
opinions or certificates of any agent, counsel, actuary or physician.
 
    (d)  Insurance. At the C+B Officer’s request, the Company shall purchase
liability insurance to cover the C+B Officer in his activities as the Plan
Administrator.
 
Page 8

--------------------------------------------------------------------------------

 
    (e)  Allocations. The Plan Administrator is given specific authority to
allocate responsibilities to others and to revoke such allocations. When the
Plan Administrator has allocated authority pursuant to this paragraph, the Plan
Administrator is not to be liable for the acts or omissions of the party to whom
such responsibility has been allocated.
 
    (f)  Records. The Plan Administrator shall supervise the establishment and
maintenance of records by its agents, the Company and each Adopting Affiliate
containing all relevant data pertaining to any person affected hereby and his or
her rights under the Plan. In addition, the Plan Administrator may, in its
discretion, establish a system for complete or partial electronic administration
of the Plan and may replace any written documents described in the Plan with
electronic counterparts as it deems appropriate.
 
    (g)  Interpretations. The Plan Administrator, in his sole discretion, shall
interpret and construe the provisions of the Plan (and any underlying documents
or policies).
 
    (h)  Electronic Administration. The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit elections, directions and forms required for
participation in, and the administration of, the Plan. If the Plan Administrator
chooses to use these alternative means, any elections, directions or forms
submitted in accordance with the rules and procedures promulgated by the Plan
Administrator will be deemed to satisfy any provision of the Plan calling for
the submission of a written election, direction or form.
 
    (i)  Accounts. The Plan Administrator shall combine the various accounts of
a Participant if he deems such action appropriate. Furthermore, the Plan
Administrator shall divide a Participant’s accounts into sub-accounts if he
deems such action appropriate.
 
The foregoing list of powers and duties is not intended to be exhaustive, and
the Plan Administrator shall, in addition, exercise such other powers and
perform such other duties as he may deem advisable in the administration of the
Plan, unless such powers or duties are expressly assigned to another pursuant to
the provisions of the Plan.
 
ARTICLE VIII
AMENDMENT
 
8.1  Amendment. The Company reserves the right to amend the Plan when, in the
sole discretion of the Company, such amendment is advisable.
 
8.2  Effect of Amendment. Any amendment of the Plan shall apply prospectively
only and shall not directly or indirectly reduce the balance of any Plan account
as of the effective date of such amendment.
 
8.3  Termination. The Company expressly reserves the right to terminate the
Plan. In the event of termination, the Company shall specify whether termination
will change the time at which distributions are made; provided that any
acceleration of a distribution is consistent with Section 409A of the Code. In
the absence of such specification, the timing of distributions shall be
unaffected by termination.
 
Page 9

--------------------------------------------------------------------------------

 
ARTICLE IX
GENERAL PROVISIONS
 
9.1  Participant’s Rights Unsecured. The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any distributions hereunder. The right
of a Participant or his or her designated beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Participant nor a designated beneficiary shall have any rights
in or against any specific assets of the Company. All amounts credited to a
Participant’s accounts hereunder shall constitute general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
may deem appropriate. Nothing in this Section shall preclude the Company from
establishing a “Rabbi Trust,” but the assets in the Rabbi Trust must be
available to pay the claims of the Company’s general creditors in the event of
the Company’s insolvency.
 
9.2  No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.
 
9.3  Section 409A Compliance. The Company intends that the Plan meet the
requirements of Section 409A of the Code and the guidance issued thereunder. The
Plan shall be construed and interpreted in a manner consistent with that
intention.
 
9.4  Spendthrift Provision. No interest of any person or entity in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor shall any such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims in bankruptcy proceedings. This Section shall not preclude
arrangements for the withholding of taxes from deferrals, credits, or benefit
payments, arrangements for the recovery of benefit overpayments, arrangements
for the transfer of benefit rights to another plan, or arrangements for direct
deposit of benefit payments to an account in a bank, savings and loan
association or credit union (provided that such arrangement is not part of an
arrangement constituting an assignment or alienation).
 
9.5  Domestic Relations Orders. Notwithstanding the provisions of Section 9.4
(Spendthrift Provision) to the contrary and to the extent permitted by law, the
amounts payable pursuant to the Plan may be assigned or alienated pursuant to a
“Domestic Relations Order” (as such term is defined in Section 414(p)(1)(B) of
the Code).
 
9.6  Incapacity of Recipient. If the Plan Administrator is served with a court
order holding that a person entitled to a distribution under the Plan is
incapable of personally receiving and giving a valid receipt for such
distribution, the Plan Administrator shall postpone payment until such time as a
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person. The Plan Administrator is under no obligation to
inquire or investigate as to the competency of any person entitled to a
distribution. Any payment to an appointed guardian or other legal representative
under this Section shall be a payment for the account of the incapacitated
person and a complete discharge of any liability of the Company and the Plan
therefore.
 
9.7  Successors. The Plan shall be binding upon the successors and assigns of
the Company and upon the heirs, beneficiaries and personal representatives of
the individuals who become Participants hereunder.
 
9.8  Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Plan Administrator, the Company, nor any individual
acting as the Plan Administrator’s, or the Company’s employee, agent, or
representative shall be liable to any Participant, former Participant,
beneficiary or other person for any claim, loss, liability or expense incurred
in connection with the Plan.
 
Page 10

--------------------------------------------------------------------------------